EXHIBIT 10.6.1
(ICANN LOGO) [w64771w6477111.gif]
Amendment No. 2 to the .BIZ Registry Agreement
ICANN and NeuStar agree that the following modification is added to
Section 3.1.1, Appendix 7 of the 8 December 2006 .BIZ Registry Agreement:
[old text]
Delete. If a domain is deleted within the Add Grace Period, the sponsoring
Registrar at the time of the deletion is credited for the amount of the
registration; provided, however, that Registry Operator shall have the right to
charge Registrars a fee as set forth in its Registry-Registrar Agreement for
deletes during the Add Grace Period. The domain is deleted from the Registry
database and is immediately available for registration by any Registrar. See
Section 3.2 for a description of overlapping grace period exceptions.
[new text]
Delete. If a domain is deleted within the Add Grace Period, the sponsoring
Registrar at the time of the deletion is credited for the amount of the
registration. However, the Registrar’s account will be reconciled at the end of
the month for the number of deletions during the AGP that exceed the maximum of
(i) 10% of its new registrations or (ii) fifty (50) domain names, whichever is
greater. The fee imposed on those deletions exceeding the previously stated
monthly maximum level will be the amount of the original registration, absent
extraordinary circumstances.
For any registrar requesting an exemption from this excessive domain name
deletion fee, the registrar must confirm in writing to the Registry Operator how
these extraordinary circumstances were not known, or could not have been
reasonably known, at the time the names were deleted and how these extraordinary
circumstances were outside of its control. Registry Operator’s determination of
whether or not to grant an exemption shall be at its sole reasonable discretion.
The parties have duly executed this Amendment as of April 3, 2008.

              THE INTERNET CORPORATION         FOR       NEUSTAR, INC. ASSIGNED
NAMES AND NUMBERS        
 
           
By:
  /s/ Kurt Pritz 10 Apr 08   By:   /s/ Tim Switzer 4/3/08
 
            Name: Kurt Pritz   Name: Tim Switzer Title: Senior Vice President,
Services   Title: Vice President, Registry Services

